DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on December 21, 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed August 19, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claims 29-41 are pending. Claims 28, 29, 34-38 and 40 have been amended by the applicant. Claims 29-41 are the subject of the present Official action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 29-31 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. "Electric cell–substrate impedance sensing technique to monitor cellular behaviors of cancer cells." RSC Advances 4.19 (2014): 9432-9438 (hereinafter “Pradhan”, reference of record) in view of Abdolahad et al. "Cell membrane electrical charge investigations by silicon nanowires incorporated field effect transistor (SiNWFET) suitable in cancer research." RSC Advances 4.15 (2014): 7425-7431 (hereinafter Abdolahad, reference of record) and Alexander et al. "Real-time impedance analysis of silica nanowire toxicity on epithelial breast cancer cells." Analyst 137.24 (2012): 5823-5828 (hereinafter “Alexander”, reference of record). This rejection is newly applied to address applicants claim amendments on December 21, 2020. 
Claim 29 describes a method for detection and monitoring a therapeutic effect of a cancer treatment drug, the method comprising steps of: growing a layer of silicon dioxide on a substrate layer; coating one or more portions of the grown silicon dioxide layer with a catalyst layer, wherein one or more portions of the grown silicon dioxide layer are not coated with the catalyst layer, thereby patterning the catalyst layer to form a sensor region on the substrate layer; selectively growing a plurality of silicon nanowire (SiNW) electrode arrays on the portions of the silicon dioxide layer that have been coated with the catalyst layer and forming an electrical cell-substrate impedance sensor (ECIS); forming phosphorous-doped SiNW electrode arrays by transferring the ECIS with grown SiNW electrode arrays into a phosphorous doping furnace; seeding cultured biological cells onto a surface of the phosphorous-doped 
Pradhan discloses a method for detecting and monitoring the therapeutic effectiveness of a cancer drug treatment comprising of: 1) providing biological cell lines from a tumor; 2) culturing the biological cell lines in a controlled set of conditions; 3) seeding the cultured biological cell lines onto electrode surfaces of an electrical cell-substrate impedance sensor (ECIS); 4) adding a cancer treatment drug to the seeded biological cell lines to treat the seeded biological cell lines; and 5) measuring an electrical impedance of the treated biological cell lines for detection and monitoring a therapeutic effect of the cancer treatment drug (Pradhan, abstract and introduction, para 2). Pradhan teaches culturing MDA-MB-231 cells, a breast cancer cell line, at 37°C in a humidified atmosphere with 5% CO2. (Pradhan, Materials and methods, Cell Culture). Pradhan also teaches real-time monitoring of cell adhesion and cytotoxicity was performed by measuring the impedance at 10 kHz in a time lapse of 10 minutes for 0 to 24 hours with an actuation voltage of 10 mV using the computer-controlled electrochemical work station SP 150. (Materials and methods, Impedance measurements). Pradhan investigates electrical impedance values falling within the claimed ranges of 100 Hz and 150 kHz as described in newly amended claim 40 2 to 106 Hz (Pradhan, Fig 6 and 7). Pradhan further teaches measuring the electrical impedance includes measuring the electrical impedance via a device having a sensor package; a system configured to apply an electrical signal to the sensor package and to acquire an electrical response corresponding to the electrical signal from the sensor package; and a data processor configured to process the electrical response. (Materials and methods, Impedance measurements). Pradhan does not expressly describe SiNW electrode arrays which are phosphorous doped as described in newly amended claim 29. Pradhan does not describe administering and monitoring the effects of an antitubulin drug on the electrical impedance and polymerization of microtubules in cancer cells. 
Abdolahad describes the use of phosphorous-doped silicon nanowires to determine different invasive grades of colon cancers (HT29 and SW48) owing to their dissimilar negative charge production (Abdolahad, Abstract). Abdolahad teaches:
Among various nanomaterials applied in biosensing processes, silicon nanowires (SiNWs) have found a wide range of applications in the field of bioelectronics and biooptics, owing to their unique chemical and physical properties as well as electronic device fabrication compatibilities. Si-nanowires can be considered as suitable biomaterials and possess advantages over other inorganic materials such as polycrystalline metals (Page 7425).

Abdolahad describes phosphorous doping using a phosphorous doping furnace (Abdolahad, Fig 1c and Materials and methods para 2). Abdolahad investigates the effects of paclitaxel (an antitubulin chemotherapeutic drug) on SW48 cells grown on phosphorous-doped silicon nanowires (Abdolahad, Supporting information, “Electrically investigating the EDR assay on cancer cells by SiNW bioFET”). Abdolahad detects and monitors the measured electrical impedance of antitubulin treated SW48 cells 4hr and 19hr after treatment and observed deformities related to the depolymerization of cellular microtubules (Abdolahad, Supporting information, Fig 5c and SEM image to show cellular deformities). Abdolahad teaches the use of trypsin to facilitate cellular detachment from the surface of the device (Abdolahad, pg 7430). Abdolahad uses a 10 nm gold thin film catalyst layer which covers the limitations 
Alexander teaches the real-time impedance analysis of SINW toxicity on epithelial breast cancer cells (Alexander, abstract). Alexander teaches the ECIS is sealed with high vacuum grease which is a similar alternative to biograde silicon rubber as described in claim 33. (Experimental C.2. Microelectrode device fabrication and preparation). Alexander further teaches: 
As cellular uptake of nanowires can lead to cellular necrosis, maintaining tunable properties such as diameter length and chemical composition play a key role in avoiding cytotoxicity. Silica nanowires, specifically, offer a solution to this problem due to their biocompatibility with human cellular material and current use in the field of biological sensing. In addition, silica nanowires can be grown directly on sensor surfaces fabricated on silicon substrates. Creating a simple approach to biosensor fabrication that can be readily translated to high volume fabrication. (Paragraph bridging pages 5823-2584).

Alexander further teaches the cells were cultured on a culture substrate, trypsinized to produce a cell suspension, and deposited onto the ECIS (Experimental, C.3. Cell culture and inoculation). Alexander teaches:
Measurements were recorded using a 10 m V peak to peak voltage over a frequency range of 100 Hz to 1 MHz and were kept in an incubation chamber at a temperature of 37 .1 °C and an atmosphere consisting of 5% CO2 to stabilize the environment for continuous cell growth. Impedance measurements were controlled remotely using an HP desktop computer with Labview software and an in-house switching circuit capable of monitoring 4 devices in parallel. (§ C.5. Impedance measurements).

It would have been obvious to one of ordinary skill in the art to incorporate the phosphorous-doped SiNW as described by Abdolahad into the SiNW electrical impedance sensor described by Pradhan. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since doping procedures are routine in the art. One would have been motivated to do so in order to improve the electrical performance of the device and adjust the sensitivity to a particular frequency range. Furthermore, one would have found it obvious to investigate the paclitaxel antitubulin (e.g., claim 36), frequency (e.g., claim 38), experimental measuring time (e.g., claim 39) and specific voltage (e.g., claim 40). "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 29, wherein additional limitations are added describing seeding cultured biological cells onto a surface of the phosphorous-doped SiNW electrode arrays and wherein an antitubulin cancer drug treatment is added. Applicant points to further amendments wherein the effect of the antitubulin cancer drug treatment is detected and monitored via electrical impedance of the treated biological cells. Applicant argues that 
These arguments have been fully considered, but are not found convincing. Applicant’s amendments specifying that the cancer treatment drug comprises an antitubulin drug and that the SiNW arrays are phosphorous doped are expressly taught by Abdolahad. Abdolahad describes investigating the effects of paclitaxel (an antitubulin chemotherapeutic drug) on SW48 cells seeded and grown on SiNW (Abdolahad, Supporting information, “Electrically investigating the EDR assay on cancer cells by SiNW bioFET”). Abdolahad monitors the output current curves 4 and 19 hrs after the cancer cells were treated with paclitaxel in order to monitor the antitubulin drug effect on the cancer cells (Abdolahad, Fig S3). Furthermore, Abdolahad describes phosphorous doping using a phosphorous doping furnace (Abdolahad, Fig 1c and Materials and methods para 2). Taken together, the combined prior art teachings of Pradhan, Alexander and Abdolahad expressly describe  the use of ECIS to monitor the cellular behavior of cancer cells after antitubulin drug treatment as well as the use of SiNW for impedance sensing and other biosensing applications for cancer cell characterization. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 
The rejection is maintained for at least these reasons. 

Claims 29-32 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan, Alexander and Abdolahad as applied to claims 29-31 and 34-41 above and in further view of  Nguyen et al. "Microfluidic chip with integrated electrical cell-impedance sensing for monitoring single cancer cell migration in three-dimensional matrixes." Analytical chemistry 85.22 (2013): 11068-11076 (hereinafter Nguyen, reference of record). This rejection is newly applied to address applicants claim amendments on December 21, 2020.

Pradhan, Alexander and Abdolahad collectively describe a phosphorous doped SiNW electrical cell-impedance sensor for monitoring the effects of antitubulin therapy. Pradhan, Alexander and Abdolahad do not disclose the use of MCF-7 cells as recited in claim 32. 
Nguyen describes an integrated electrical cell-impedance sensor for monitoring drug-induced cellular events (Nguyen, abstract). Nguyen uses cancerous MCF-7 cells for the electrical cell-impedance experiments. 
It would have been obvious at the time of filing to utilize MCF-7 cells in the method taught by Pradhan, Alexander and Abdolahad because Nguyen teaches ECIS can be used for impedance sensing of MCF-7 cells as well as MDA-MB-231 cells. (Abstract, Figure 8, and page 11070, second column). One of ordinary skill in the art would have been motivated to combine the teachings of Pradhan, Alexander, Abdolahad, and Nguyen because Nguyen further teaches MCF-7 cells are less-metastatic than MDA-MB-231 and, therefore, would advantageously provide an additional cancer grade for analysis (Page 11070, second column). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 29. Applicant argues that Nguyen fails to make up for the deficiencies of the primary combination with respect to independent claim 29. Applicant argues that Nguyen fails to disclose adding a cancer treatment drug to the selected biological cell lines and measuring an electrical impedance of the treated biological cells for detection and monitoring of an antitubulin effect of the cancer treatment drug. 

The rejection is maintained for at least these reasons. 

Claims 29-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan, Alexander, Abdolahad and Nguyen as applied to claims 29-32, 34-41 above and in further view of Wolf et al. "Sequential flow injection analysis based on calorimetric detection." Thermochimica acta 337.1-2 (1999): 27-38 (hereinafter Wolf, reference of record). This rejection is newly applied to address applicants claim amendments on December 21, 2020.
Claim 33 describes the method according to claim 29, wherein the ECIS is packed in a plexiglass cover and is sealed with a biograde silicon rubber tube.
As discussed above, claims 28-29, 31-32, 34-40 are rendered obvious by the teachings of Pradhan, Alexander, Abdolahad and Nguyen. As further discussed above, Alexander teaches the ECIS is sealed with high vacuum grease. The references do not explicitly teach the ECIS is packed in a plexiglass cover or the ECIS is sealed with a biograde silicon rubber tube as in claim 33. However, such a configuration would have been obvious at the time of filing because Wolf teaches biosensors can be readily packed in plexiglass covers and sealed with silicone rubber (Page 27, Introduction). One of ordinary skill in the art would have prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 29. Applicant argues that Wolf fails to make up for the deficiencies of the primary combination with respect to independent claim 29. 
These arguments have been fully considered, but are not found convincing. Applicant is invited to review the previous arguments regarding why Pradhan, Alexander and Abdolahad teach the claim limitations of newly amended claim 29. Furthermore, it is argued that the claimed configuration would have been obvious at the time of filing because Wolf teaches biosensors can be readily packed in plexiglass covers and sealed with silicone rubber (Page 27, Introduction). One of ordinary skill in the art would have motivated to combine the art recognized packing and sealing techniques taught by Wolf with the method taught by Pradhan, Alexander and Abdolahad in order to advantageously produce a complete packed and sealed biosensor unit.
The rejection is maintained for at least these reasons. 





Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 29-41 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-27 of US patent No. US 9,851,343 B2. This rejection is repeated for the same reasons as described in the office action mailed on August 19, 2020. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method for detecting and monitoring a therapeutic effect of a cancer treatment drug comprising the steps of growing a layer of silicon dioxide on a substrate layer, coating one or more portions of the grown silicon dioxide layer with a catalyst layer, selectively growing a plurality of silicon nanowire electrodes on the portions of the silicon dioxide layer that have been coated with the catalyst layer and forming an ECIS, seeding biological cells onto the surface of the grown silicon nanowire electrode arrays, adding the cancer treatment drug to the seeded biological cell lines and measuring the electrical impedance of the treated biological cells to measure the therapeutic effect. The patented claims also describe the use of antitubulin drugs and the use of an Au or Ni-Au catalyst layer. The patented invention described above would anticipate the instantly claimed invention, which is drawn to a method for detecting and monitoring a therapeutic effect of a cancer treatment drug comprising the steps of growing a layer of silicon dioxide on a substrate layer, coating one or more portions of the grown silicon dioxide layer with a catalyst layer, selectively growing a plurality of silicon nanowire electrodes on the portions of the silicon dioxide layer that have been coated with the catalyst layer and forming an ECIS, seeding biological cells onto the surface of the grown silicon nanowire electrode arrays, adding the cancer treatment drug to the seeded biological cell lines and measuring the electrical impedance of the treated biological cells to measure the therapeutic effect. The presently claimed invention embraces the patented claims. Conversely, the patented claims represent a species of the instantly recited claims and would anticipate the instant claims if they were available as prior art. 

Response to Traversal
Applicant traverses the nonstatutory double patenting rejection by requesting that the rejection be held in abeyance until prior art matters have been dealt with. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633